1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                             CENTRAL DISTRICT OF CALIFORNIA
7

8     LECIA L. SHORTER,                           )     CASE NO. CV 12-7337 DOC (GJSx)
                                                  )
9                         Plaintiff,              )     JUDGMENT
                                                  )
10    v.                                          )
                                                  )     Judge: Hon. David O. Carter
11    LEROY BACA, et al.,                         )            Courtroom 9D
                                                  )
12                        Defendants.             )
                                                  )
13

14          This action having been tried before the Court sitting with a jury, the Honorable David

15   O. Carter, District Court Judge, presiding; the issues having been duly tried and the jury

16   having duly rendered its verdict,

17          IT IS ORDERED AND ADJUDGED that the Plaintiff, LECIA L. SHORTER, take

18   nothing; that the action be dismissed on the merits as against Defendants COUNTY OF LOS

19   ANGELES, former Sheriff LEROY BACA, DEPUTY JACQUELINE ORTIZ, and DEPUTY

20   ALEJANDRA AVALOS.

21

22

23   DATED: April 10, 2019                       _________________________
                                                 HON. DAVID O. CARTER
24                                               United States District Judge

25

26

27

28

                                                      -1-
